JP Morgan 29th Annual Healthcare Conference January 12, 2011 Exhibit 99.1 Forward-Looking Statements Except for historical information discussed, the statements made today are forward-looking statements that involve risks and uncertainties. Investors are cautioned that such statements are only predictions and that actual events or results may differ materially. These forward-looking statements speak only as of this date. We undertake no obligation to publicly release the results of any revisions to the forward- looking statements made today, to reflect events or circumstances after today or to reflect the occurrence of unanticipated events. To facilitate comparisons and enhance understanding of core operating performance, certain financial measures have been adjusted from the comparable amount under Generally Accepted Accounting Principles (GAAP).A detailed reconciliation of adjusted numbers to GAAP is posted the Investor Relations section of our Web site at http://ir.omnicare.com. 2 Omnicare Today Omnicare Today… A Leading Provider of Pharmacy Services •Long-term care pharmacy –Pharmacy services for skilled nursing, assisted living, chronic care and other settings –47 states, District of Columbia and Canada –Dispenses over 110 million prescriptions/year –Industry leader •Specialty care –Supports patients, providers, care-givers, nurses, physicians and pharma-bio companies –Dispenses over 8 million prescriptions/year –Emerging provider with growth rates outpacing industry average Instituting a renewed emphasis on customer service while transitioning to an “operations-focused” company 4 Customer retention issues have been driven largely by inconsistent service delivery efforts, acquisition program challenges and medication availability issues (impacted by changing admission schedules to SNFs) Pay cut - July 2009 Focus on Customer Service Operational Issues Have Inhibited Customer Growth 5 Focus on Customer Service Elements to Improving Customer Service Net Bed Growth Problem Solution Result 6 Management Team Changes New Team Focused on Execution and Growth •Appointment of John Figueroa as CEO –President of McKesson’s U.S. Pharmaceutical Group ($90 billion business) –Strong operations background, motivating leader –Has deep understanding of Omnicare through McKesson relationship and a broad appreciation for the industry –Successful track record •Additional talent added to Omnicare team –President of Specialty Care –SVP of Finance –SVP of Human Resources –SVP of Trade Relations –Promoted five operators to lead newly defined LTC divisions 7 Transitioning to an Operations-Driven Company •Focus on corporate culture –Management team changes –Instill collaborative environment, encourage employee innovation –Organization-wide focus on the customer –Reinforce a commitment to compliance •Reallocation of resources –Align employee interests –Reshape the organization to bring it closer to the customer –Improve accountability with divisional realignment 8 Transitioning to an Operations-Driven Company Initiatives Focused on Organic Growth •Enhance the customer experience –Align customer retention with incentive programs –Reposition leading technology offering –Invest in new technologies closer to the customer •Improve selling effectiveness –Re-engage sales consulting group –Improve coordination of selling process –Revamped incentive programs 9 Transitioning to an Operations-Driven Company Productivity Improvements •Drug purchasing •Strategic sourcing •Operating initiatives 10 Industry Outlook Regulatory Environment Current Issues •RUG-IV –Medicare reimbursement changes impacting SNFs –Effective 10/1/10 –Intent is to drive up acuity levels in nursing homes (through a greater mix of clinically complex residents) –May have the effect of increasing average length of stay within the Part A patient population •Federal Upper Limit (“FUL”) definitions –No less than 175% of the weighted average manufacturer’s price (“AMP”) based on utilization –Effective 10/1/10 (the first FUL list has not yet been published) –Some Medicaid, facility contracts impacted (Part D contracts restructured to another reimbursement benchmark) –In most cases, new FULs would have to be lower than MACs to impact reimbursement for relevant payers 12 Regulatory Environment Current Issues •Short-cycle dispensing –Weekly dispensing for branded drugs dispensed under Part D –Effective 1/1/12 (although currently in 60-day comment period) –Expected to impact approximately 6 million scripts, or 5% of prescriptions dispensed –We believe the automation within our pharmacies creates an advantage over competitors not using automation 13 Demographic Trends Aging Population Shaping Healthcare •Life expectancy continues to lengthen •Significant population mix shift towards seniors Source: U.S. Census Bureau 14 Pharmaceutical Market Trends •Branded drugs •Major market shift to generic drugs •Development and utilization of specialty drugs increasing 15 Brand to Generic Drugs Increasing Utilization of Generics (1)Omnicare’s generic prescriptions dispensed as a percent of total scripts 16 Major Shift to Generic Drugs Benefits •Omnicare’s sourcing abilities create unique opportunity within industry •Reduces sales, but increases gross profit - both dollars and margins •Favorable impact on working capital 17 Major Shift to Generic Drugs
